*670OPINION.
Marquette:
In Appeal of Butlers Warehouses, Inc., 1 B. T. A. 851, and Appeal of Crowell & Little Construction Co., 3 B. T. A. 829, the Board held that net losses sustained under the circumstances set forth in the findings of fact were not properly deductible from the income of the following year. We find no sufficient reason to change the decisions therein made, and on the authority of those appeals the action of the Commissioner in disallowing such deductions must be sustained.

The deficiency for the year 1920 is $1^19,08. Order will he entered accordingly.